DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 02/04/2022.
Claims 1-3, 17-19 have been amended.
No claims have been added or cancelled.
Claims 7-16 have been withdrawn from consideration.
Claims 1-6 and 17-30 are pending and are presented for examination on the merits.
Claims 1-6 and 17-30 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Carr on March 14, 2022. Hereby Claims 7-16 are canceled by examiner’s amendment. 


REASONS FOR ALLOWANCE
Claims 1-6 and 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Antunovic (US 20170200149) that fairly taught or suggested           initiating, by an application executing on a mobile device, a wireless communication to verify a contactless card using near field communication (NFC); receiving, by the application and as part of the wireless communication, an application transaction counter (ATC), a digital signature, and a public key from the contactless card; verifying, by the application, the digital signature based on the public key; receiving, by the application, a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the contactless card; generating, by the application, a cryptogram based at least in part on the ATC and a symmetric key associated with the card; transmitting, by the application, a message comprising the request and the cryptogram to an authentication server, wherein the message conforms to a payment format of a payment protocol and comprises an indication to request authorization of the non-payment event using the payment protocol; receiving, by the application, a response from the authentication server verifying the cryptogram, wherein the generation of the cryptogram and the received response from the authentication server is based on the payment protocol, wherein the response reflects the modification of the PIN of the contactless card, and wherein the wireless communication and the card verification is distinct from completing a payment in relation to the payment2Appl. No. 16/503,285Docket No.: 1988.0120Response Dated February 4, 2022Examiner: ZHANG, DUAN Reply to Office Action of November 22, 2021TC/A.U. 3685protocol, wherein the response conforms to the payment format, wherein the server authorizes the non-payment event using the payment protocol based at least in part on the indication to request authorization of the non-payment event using the payment protocol; updating, by the application, the ATC based on the card verification for the non-payment event using the payment protocol, wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the contactless card is one of a plurality of contactless cards, wherein each contactless card is associated with a different predefined value; and synchronizing the updated ATC with the authentication server by incrementing the ATC of the authentication server based on the predefined value associated with the card in claim 1; and 
          receive, at an authentication server, a communication data associated with a card verification communication initiated by i) an application associated with the card and ii) at least one computer device, the communication data including i) an application transaction counter (ATC), ii) a cryptogram based on a plurality of inputs of the communication, the ATC, and a symmetric key associated with the card, (iii) a request comprising a non-payment event comprising modifying a personal identification number (PIN) of the card, (iv) a digital signature generated by the card, and (v) an indication to request authorization of the non-payment event using a payment protocol, the communication data confirming to a payment format of the payment protocol; verify the digital signature using a public key associated with the card; decrypt the cryptogram to verify the cryptogram;  transmit a response from the authentication server verifying the cryptogram and verifying the digital signature, wherein the transmitted response conforms to the payment format, wherein the transmitted response from the authentication server is based on the payment protocol, wherein the response reflects the modification of the PIN of the card, wherein the server modifies the PIN using the7Appl. No. 16/503,285Docket No.: 1988.0120Response Dated February 4, 2022Examiner: ZHANG, DUAN Reply to Office Action of November 22, 2021TC/A.U. 3685payment protocol based at least in part on the indication to request authorization of the non-payment event using the payment protocol, and wherein the card verification is distinct from completing a payment in relation to the payment protocol; storing an indication that the card has been verified; updating, by the authentication server, the ATC based on the card verification using the payment protocol, wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the card is one of a plurality of cards, wherein each card is associated with a different predefined value; and synchronizing the updated ATC with the application by incrementing the ATC of the application based on the predefined value associated with the card in claim 17. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, the claims 1, 17, and the dependent claims are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685